DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/17/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al. (US 2008/0144174) in view of Speier et al. (US 2008/0296589).
Consider claim 1, Lucente et al. disclose (e.g. figure 2) an apparatus comprising: 
a display circuit (omitted from drawing) [0042]; and

one or more light-emitting elements (200, light-emitting surface of emissive display); and
a micro-lens array (220, lenslet array) to angularly distribute light from the one or more light-emitting elements; and
drive circuitry coupled to the one or more light-emitting elements (drive circuitry is omitted from figure 1) [0042-0047]. 
However, Lucente does not explicitly disclose that the drive circuitry implemented in a quad flat no leads (QFN) package.  Lucente et al. and Speier et al. are related as circuit devices.  Speier et al. discloses driver circuitry implemented in a quad flat no leads (QFN) package (the connection means can include a quad flat no-lead for the light-emitting elements and the controller/circuit) [0059].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Lucente to include the QFN package, as taught by Speier et al., in order to improve heat transfer out of the circuit.
Consider claim 2, the modified Lucente reference discloses an apparatus, wherein the drive circuitry receives data from a second circuit (dual voltage supply) [0093 of Lucente].  However, the modified Lucente reference does not explicitly disclose using low-voltage differential signaling.  Although the modified Lucente reference does not explicitly disclose low-voltage differential signaling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention  since a dual voltage supply is disclosed and there are a finite potential ways in which the voltages can be selected relative to each other (high voltage, low voltage, medium voltage).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the second voltage to be a low-voltage differential signal in order to provide a signaling that operates at low power and can run at very high speeds.
Consider claim 3, the modified Lucente reference discloses an apparatus, wherein each hogel of the plurality of integrated active hogels comprises an overmold (240, module frame) to encapsulate the one or more light-emitting elements and at least a portion of the micro-lens to prevent light leakage to others of the plurality of integrated active hogels (see figure 1, the module frame prevents light leakage) [0042-0047 of Lucente].
Consider claim 4, the modified Lucente reference discloses an apparatus, further comprising: a plurality of tiles (modules form an NxM grid to form the display), each tile of the plurality of tiles including: a subset of the plurality of integrated active hogels (each module helps form the hogels); tile circuitry to provide first data to the subset (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus); and a support including one or more alignment pins (mounting boss) to 
Consider claim 5, the modified Lucente reference discloses an apparatus, further comprising: a plurality of panels (plurality of panels form the NxM grid), each panel of the plurality of panels including: a second subset of the plurality of tiles (modules form the NxM grid); and panel circuitry to provide second data to the tile circuitry of each of the tiles of the array of tiles (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus) [0042-0047 of Lucente].
Consider claim 6, the modified Lucente reference discloses an apparatus, further comprising: a display comprising the plurality of panels (modules placed together to form the NxM grid); and wherein the display circuit is coupled to the panel circuitry and configured to provide display data to the panel circuitry of each panel of the plurality of panels independent of other panels of the plurality of panels (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus), the display circuit to coordinate presentation of the display data across the plurality of panels (the display is coordinated to provide the proper displayed image); and wherein the panel circuitry determines a plurality of portions of the display data, the panel circuitry to provide a selected portion of the plurality of portions to a selected one of the plurality of panels (i.e. the hardware dedicated to that module) [0047-0052 of Lucente].
Consider claim 7, Lucente et al. disclose (e.g. figure 2) an apparatus comprising:
a plurality of integrated active holographic elements (hogels) (active hogel array), each integrated active hogel comprising:

one or more micro-lenses (220, lenslet array); and
optical driver circuitry coupled to the one or more light-emitting elements (drive circuitry is omitted from figure 1) [0042-0047]. 
However, Lucente does not explicitly disclose that the drive circuitry implemented in a quad flat no leads (QFN) package.  Lucente et al. and Speier et al. are related as circuit devices.  Speier et al. discloses driver circuitry implemented in a quad flat no leads (QFN) package (the connection means can include a quad flat no-lead for the light-emitting elements and the controller/circuit) [0059].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Lucente to include the QFN package, as taught by Speier et al., in order to improve heat transfer out of the circuit.
Consider claim 8, the modified Lucente reference discloses an apparatus, wherein the plurality of integrated active hogels are arrayed to form a light field display (the modules form an NxM grid to form the display system) [0042-0047 of Lucente].
Consider claim 9, the modified Lucente reference discloses an apparatus, wherein each integrated active hogel comprises an overmold (240, module frame) formed from an opaque material, the overmold to extend around the one or more light-emitting elements to reduce light leakage between adjacent integrated active hogels of an array of integrated active hogels (see figure 1, the module frame prevents light leakage) [0042-0047 of Lucente].

Consider claim 11, the modified Lucente reference discloses an apparatus, further comprising a plurality of tiles (modules form an NxM grid to form the display), each tile of the plurality of tiles including: a subset of the plurality of integrated active hogels (each module helps form the hogels); tile circuitry to provide first data to the subset (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus); and a support including one or more alignment pins (mounting boss) to engage adjacent tiles to facilitate alignment of the tiles into an array (mounting boss helps modularize the sub-components) [0042-0047 of Lucente].
Consider claim 12, the modified Lucente reference discloses an apparatus, further comprising a plurality of panels (plurality of panels form the NxM grid), each panel of the plurality of panels including: a second subset of the plurality of tiles (modules form the NxM grid); and panel circuitry to provide second data to the tile circuitry (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus) [0042-0047 of Lucente].
Consider claim 13, the modified Lucente reference discloses an apparatus, further comprising: a display comprising the plurality of panels (modules placed together to form the NxM grid); and wherein the display circuit is coupled to the panel circuitry and configured to provide display data to the panel circuitry of each panel of the plurality 
Consider claim 14, Lucente et al. disclose an apparatus comprising:
a plurality of integrated active holographic elements (hogels) (active hogel array), each hogel comprising: 
one or more light-emitting elements (200, light-emitting surface of emissive display);
a micro-lens (220, lenslet array) to angularly distribute light from the one or more light-emitting elements; and
drive circuitry coupled to the one or more light-emitting elements (drive circuitry is omitted from figure 1) [0042-0047]. 
However, Lucente does not explicitly disclose that the drive circuitry implemented in a quad flat no leads (QFN) package.  Lucente et al. and Speier et al. are related as circuit devices.  Speier et al. discloses driver circuitry implemented in a quad flat no leads (QFN) package (the connection means can include a quad flat no-lead for the light-emitting elements and the controller/circuit) [0059].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Lucente to include the QFN package, as taught by Speier et al., in order to improve heat transfer out of the circuit.

Consider claim 16, the modified Lucente reference discloses an apparatus, wherein the plurality of integrated hogels forms an array to present a light-field three-dimensional image using a light-field display (an autostereoscopic 3D display is provided) [0050].
Consider claim 17, the modified Lucente reference discloses an apparatus, further comprising a plurality of tiles (modules form an NxM grid to form the display), each tile of the plurality of tiles including: a subset of the plurality of integrated hogels (each module helps form the hogels); tile circuitry to provide first data to the subset (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus); and a support including one or  more alignment pins (mounting boss) to engage adjacent tiles to facilitate alignment of the tiles into an array to form a panel (mounting boss helps modularize the sub-components) [0042-0047 of Lucente].
Consider claim 18, the modified Lucente reference discloses an apparatus, further comprising a plurality of panels (plurality of panels form the NxM grid), each panel of the plurality of panels including: a second subset of the plurality of tiles (modules from the NxM grid); and panel circuitry to provide second data to the tile 
Consider claim 19, the modified Lucente reference discloses an apparatus, further comprising a display comprising the plurality of panels (modules placed together to form the NxM grid), wherein: the display circuit is coupled to the panel circuitry and configured to provide display data to the panel circuitry of each panel of the plurality of panels independent of other panels of the plurality of panels (circuitry is not shown in the figure but utilized for the proper functioning of the apparatus); and the panel circuitry determines a plurality of portions of the display data, the panel circuitry to provide a selected portion of the plurality of portions to a selected one of the plurality of tiles (i.e. the hardware dedicated to that module) [0047-0052 of Lucente].
Consider claim 20, the modified Lucente reference discloses an apparatus, wherein the micro-lens extends over the one or more light-emitting elements to angularly distribute light into a plurality of light rays (the lenslet array 220 extends over the light emitting elements to angularly distribute the light) [0042-0047 of Lucente].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872